                 IN THE UNTED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                             1:19 CV 257

PEGGY J. EVANS,                               )
                                              )
             Plaintiff,                       )
                                              )              ORDER
v.                                            )
                                              )
METROPOLITAN PROPERTY AND                     )
CASUALTY INSURANCE COMPANY,                   )
                                              )
           Defendant.                         )
____________________________________          )

      This matter is before the Court on the parties’ certification of initial

attorneys’ conference and discovery plan (“IAC”) filed on September 26, 2019.

(Doc. 9).

      On September 5, 2019, Defendant filed a motion for judgment on the

pleadings. (Doc. 3). Plaintiff’s response is due on or before October 3, 2019.

      The Court finds that it would be more efficient if Defendant’s motion

were addressed prior to the beginning of the formal discovery period.

      Accordingly, the parties’ IAC and the entry of a case management plan

are HELD IN ABEYANCE pending the resolution of Defendant’s Rule 12(c)

motion.
                                  Signed: October 1, 2019
